Citation Nr: 1044525	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  05-29 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include a mood disorder, dysthymia, schizotypical 
personality disorder, and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the Army 
National Guard from March 26, 1987 to July 20, 1987.  

This matter was originally before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  The RO denied the reopening of the Veteran's claim for 
lack of new and material evidence.  In June 2007, the Board 
reopened the Veteran's claim, but denied the issue on the merits.  
The Veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  The attorney for the 
appellant and the Secretary of Veterans Affairs filed a Joint 
Motion for Remand in April 2008.  By Order of the Court, the 
claim was returned to the Board.  The Board remanded this appeal 
in August 2008 for additional development.  

In January 2007, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge. The transcript of the 
hearing is associated with the claims file and has been reviewed.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

2.	The competent evidence of record does not show that the 
Veteran's currently diagnosed psychiatric disorder was caused or 
aggravated by service.



CONCLUSION OF LAW

An acquired psychiatric disorder to include a mood disorder, 
dysthymia, schizotypical personality disorder, and 
schizoaffective disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 1153 (West 2010 & 
Supp. 2009); 38 C.F.R. §§ 3.6, 3.303, 3.306(a), 4.9, 4.127 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in March 2005.  This 
letter provided notice regarding the Veteran's claim to reopen 
the issue on appeal as provided in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  This letter also addressed the notice elements 
for service connection for an acquired psychiatric disorder.  The 
letter informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's respective 
duties for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the AOJ.  
A January 2007 letter was also sent to the Veteran that included 
the notice provisions pertaining to how VA assigns disability 
ratings and effective dates as set forth in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Although the Dingess notice was not provided prior to the initial 
AOJ decision, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of her 
or his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a June 2009 supplemental 
statement of the case issued after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  Therefore, the Board 
concludes that the requirements of the notice provisions of the 
VCAA have been met, and there is no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records, 
DD Form 214, private medical records and VA medical records.  The 
Veteran was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  A 
VA opinion with respect to the issue on appeal was obtained in 
March 2009.  See 38 C.F.R. § 3.159(c)(4).  The Board finds that 
the RO complied with its August 2008 Remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  To that end, when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA opinion 
obtained in this case was sufficient, as it was predicated on a 
full reading of the Veteran's service and post-service VA medical 
records.  It considers all of the pertinent evidence of record, 
the statements of the appellant, and provides an explanation for 
the opinion stated.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. § 
3.159(c)(4).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
the appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing active 
duty for training (ACDUTRA), or from an injury incurred or 
aggravated while performing inactive duty training (INACDUTRA).  
38 U.S.C.A. §§ 101(24), 1131 (West 2002).  Active military, 
naval, or air service includes any period of ACDUTRA during which 
the individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in the line of duty.  38 
U.S.C.A. § 101 (24) (West 2002); 38 C.F.R. § 3.6(a) (2010).  
ACDUTRA includes full-time duty performed for training purposes 
by members of the National Guard of any state, under 38 U.S.C. §§ 
316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22) (West 2002); 
38 C.F.R. § 3.6(c)(3) (2010).  In this case, the Veteran had 
ACDUTRA from March 26, 1987 to July 20, 1987.  

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
The Board notes that presumptive periods do not apply to ACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

In this case, the medical evidence of record clearly shows that 
the Veteran is currently diagnosed with an acquired psychiatric 
disorder.   Most recently, a March 2009 VA Compensation and 
Pension Examination found that the Veteran was diagnosed with 
schizoaffective disorder, bipolar type.  Additionally, January 
2007 correspondence from a private behavior health, D.O. noted 
that the Veteran suffers from schizoaffective mood disorder.  
Private treatment records from September 2003 to January 2005 
also include multiple clinical findings of a mental disorder to 
include bipolar disorder, schizoaffective disorder, dis-
associative disorder NOS, major depression, and post- traumatic 
stress disorder (PTSD).  

Initially, while there is evidence suggesting that the Veteran is 
diagnosed with a current personality disorder, personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation and are, consequently, not entitled to 
service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2010).  

Further, the Board notes that there is conflicting evidence 
regarding whether the Veteran suffered from a psychiatric 
disorder prior to service.  A veteran is presumed to have been in 
sound condition at the time of acceptance for service, except for 
defects, infirmities, or disorders noted at that time or where 
clear and unmistakable evidence demonstrates that the disability 
or disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-03.  

Here, the Veteran's National Guard enlistment examination report 
contains no reference to a pre-existing psychiatric disorder and 
shows that his psychiatric evaluation was normal at that time.  
In addition, the Veteran's treatment records first note a 
diagnosis of a psychiatric disorder in 1990, approximately 3 
years after discharge from service.  On the other hand, mental 
health examiners have routinely indicated that the Veteran's 
psychiatric disorder began before his period of active duty for 
training and was aggravated by his military service.  Indeed, a 
behavior health D.O. wrote in January 2007 that the Veteran's 
schizoaffective mood disorder was exacerbated by the severe 
physical and emotional stress caused by his National Guard 
service.  The Veteran has also contended that his pre-existing 
psychological disorder was aggravated by his period of active 
duty for training.  

Nevertheless, the evidence of record does not show psychiatric 
problems in service or evidence of an increase in severity of a 
pre-existing psychiatric disorder during service.  

Regarding aggravation, a pre-existing injury or disease is 
considered to have been aggravated by active service if there is 
an increase in disability during service, unless there is a 
specific finding that the increase in disability is due to the 
natural progression of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Aggravation is not conceded where the 
disability underwent no increase in severity during service based 
on all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (providing that the presumption of 
aggravation created by section 3.306 applies only if there is an 
increase in severity during service).  Temporary or intermittent 
flare-ups of a pre-existing injury or disease are not sufficient 
to be considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993).  A "lasting worsening of the condition" or a 
worsening that existed not only at the time of separation but one 
that still exists currently is required.  Routen v. Brown, 10 
Vet. App. 183, 189 (1997); see Verdon v. Brown, 8 Vet. App. 529, 
538 (1996).  

In this case, although mental health examiners have routinely 
indicated that the Veteran's psychiatric disorder began before 
his period of active duty for training and was aggravated by his 
military service, the enlistment examination does not show any 
complaints, findings, or treatment for psychological problems.   
Additionally, the March 2009 VA examiner found that it was 
virtually impossible that the Veteran's few weeks in boot camp 
had any effect on the cause or development of his mental illness.  
The Board notes that the VA examiner reviewed the claims file and 
the service treatment records.  The examiner noted that the 
Veteran was able to complete boot camp.  He also noted that after 
service, he was able to work at least part time over three years 
before the was hospitalized two times in rapid succession in 
1990.  The VA examiner also noted the mental health familial 
history of the Veteran and found that is was likely that the 
Veteran inherited genetic traits for a mood disorder.  The VA 
examiner also considered the January 2007 statement and that 
there was a three year lapse between service and the diagnosis of 
schizoaffective disorder.  The examiner reasoned that the Veteran 
was relatively functional for three years after service.  The VA 
examiner also reasoned that although the Veteran may have shown 
some symptoms of his mental illness prior to entering the 
military, he passed the military physical and no diagnosis was 
made at that time.  

The Board has considered the VA examiner's opinion compared to 
the other private opinions of record.  An evaluation of the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's opinion 
over another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).  The Board may favor the opinion 
of one competent medical expert over that of another, if an 
adequate statement of reasons or bases is furnished.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  

Here, the January 2007 opinion by the behavior health D.O. does 
not indicate what service records or past medical records were 
reviewed.  The letter also does not indicate if the Veteran was 
treated by the author or the source of the information used as a 
basis for the opinion.  The letter also does not show a rationale 
for the opinion.  Particularly, the opinion does not address the 
Veteran's ability to work at least part time immediately after 
service and the three year lapse between discharge from service 
and diagnosis of schizoaffective disorder.  In contrast, the VA 
examiner fully reviewed the claims file and interviewed the 
Veteran.  The opinion was based on a thorough review of the 
service records and post service treatment records.  The opinion 
considers all of the pertinent evidence of record, the statements 
of the appellant, and provides an explanation for the opinion 
stated.  

A medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007) (a medical opinion must support its conclusion 
with an analysis that the Board can consider and weigh against 
contrary opinions).  Based on the foregoing reasons, the Board 
attaches greater probative value to the opinion provided by the 
VA physician that the schizoaffective disorder that was diagnosed 
three years after ACDUTRA was not caused by or aggravated by 
ACDUTRA.  As such, the Board concludes that the most probative 
medical evidence discounts a link between the Veteran's 
psychiatric disability and his period of ACDUTRA.  

Furthermore, an October 1990 private treatment record that 
provided the diagnosis of schizoaffective disorder notes that the 
Veteran told his examining physician that he had taken an 
overdose of Valium three years before.  Of note, is the fact that 
the Veteran made no reference to service and there is no 
indication in the service treatment records that the Veteran's 
reported overdose occurred during that time.  

Thus, the probative evidence does not show that the Veteran's 
psychiatric disorder was either caused or aggravated by his 
period of active duty for training as there is no evidence of any 
psychiatric problems during that period.  In the absence of 
evidence showing psychiatric problems in service or evidence of 
an increase in severity of a pre-existing psychiatric disorder 
during service, service connection for the Veteran's claimed 
psychiatric disorder is not warranted.

The Board has considered the Veteran's contention that he has 
experienced mental health problems since service.  Where the 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Here, there was no medical evidence of a 
psychiatric disability in service and there was a three year 
lapse after service before a diagnosis was provided.  Although a 
veteran is competent in certain situations to provide a diagnosis 
of a simple observable condition, the Veteran is not competent to 
provide evidence as to more complex medical questions.  Here, the 
nature of a psychiatric disability is a complex medical question.  
See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The record 
reflects that the Veteran does not have the requisite medical 
expertise to diagnose his claimed disorder or render a competent 
medical opinion regarding its cause.  

Moreover, to the extent that that Veteran has contended that 
there was continuity of symptomatology of his psychiatric 
disability since boot camp, the Board finds that the probative 
value of such allegation is outweighed by the lack of 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F. 3d 1331, 1336-37 (2006).  Also, there is no evidence of 
treatment for or a diagnosis of a psychiatric disability until 
three years after service, which is probative evidence against 
the claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (ruling that a prolonged period without medical complaint 
can be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service resulting 
in any chronic or persistent disability).

Therefore, The Board finds that there is no competent and 
probative evidence linking the Veteran's schizoaffective 
disability, or any psychiatric disability, to his period of 
ACDUTRA.  The evidence does not show that any psychiatric 
disability either manifested during ACDUTRA or was aggravated by 
ACDUTRA.  Therefore, service connection for such disorder is not 
warranted.  In reaching this conclusion, the Board notes that 
under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative evidence 
in regard to a material issue.  The preponderance of the 
evidence, however, is against the Veteran's claim and that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder to include a mood disorder, dysthymia, schizotypical 
personality disorder, and schizoaffective disorder is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


